DETAILED ACTION
	Claims 1-18 are allowed.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not teach the limitations of the independent claims as a whole.
The most pertinent prior art of record is Twomey US 8939972 and McCullough US 9655673.
Twomey teaches latch member 44 that is able to transition a protrusion 46 into slots 47 and 48 to close the jaws.  The latch member is on the movable arm 40 and swings toward the stationary handle 50.  Twomey has an activation button 70 to transfer energy to the jaw members that is not in the swing path (Fig. 10).  McCullough teaches an activation button 137 on the stationary handle that is in the actuation path of the movable handle 122.  Button 137 is activated by post 138 on the movable handle.  These two references independently teach the first and second position of the selector.  McCullough teaches the first position and Twomey teaches the second position of the selector.  However, neither reference teaches where the selector is able to actuate an activation button on the stationary handle in the path of the movable handle, and then to transition to another position where the selector enters in and latches to the stationary handle.  It is the position of the examiner that neither of these references contain a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794